Allowable Subject Matter
Claims 1, 6-9 and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 "extending the portion of the at least one gate tap includes extending the portion of the gate tap so that an edge of the gate tap partially overlapping the first gate structure contacts a sidewall of the second gate structure" as recited in clams 5 and 11.
Wang et al. (Patent No. US 7,673,270 A1) teaches a method of designing a first mask including an active region (col. 3 line 62: diffusion region 208), a gate structure (col. 3 lines 60-61: first portion of 202 disposed over 208), and a gate tap (second portion of 202 extending outside region 208), changing the first mask (col. 4 lines 53-59, figs. 1 & 5: step 116), and performing an OPC on the changed first mask to design a second mask (col. 3 lines 40-50 & fig. 1: step 110).  However, Wang is silent to changing the first mask such that an edge of the gate tap partially overlapping a first gate structure contacts a sidewall of a second gate structure.
In light of these limitations in the claims (see Applicants fig. 3 & ¶ 0038), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894